—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 27, 1999, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record reveals that claimant, while employed as a security officer, engaged in a verbal altercation with a subordinate which resulted in claimant’s being struck. Thereafter, in response, claimant hit the subordinate using an object. Claimant was subsequently terminated for using excessive force and was disqualified from receiving unemployment insurance benefits. There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant’s actions rose to the level of disqualifying misconduct. The record reveals that claimant knew or should have known that his actions were contrary to the employer’s best interest and that they might place his job in jeopardy (see, Matter of Hall [Hudacs], 192 AD2d 1043).
Cardona, P. J., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.